IN RE: Premier Games Inc.; Louisiana State of; Slidell 76 Travel Center Inc.;— Plaintiff(s); Applying for Supervisory and/or Remedial Writs; Parish of East Baton Rouge 19th Judicial District Court Div. “D” Number 434,700
Granted. Case remanded to the court of appeal for briefing, argument, and an opinion. Court of appeal is further ordered to handle this matter on an expedited basis and to render a judgment no later than June 10, 1999. There shall be no application for rehearing in the court of appeal. Application to this court shall be filed in this court no later than June 15, 1999.
CALOGERO, C.J. and JOHNSON, J., would grant and docket'in this court.
KIMBALL, J., not on panel.